     Case 1:17-cv-08885-GBD-GWG Document 36-1 Filed 07/12/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHER.t'\J DISTRICT OF NEW YORK
----------------------------------------------------------------------------x

Steven Gonzalez,
                                                                                STIPULATION AND
                                                                 Plaintiff,     ORDER OF DISMISSAL

                                -against-                                       17-cv-8885 (GBD) (GWG)

Correction Officer Steven Rentas,

                                                              Defendant.

----------------------------------------------------------------------------x


                 \VHEREAS, the parties have reached a settlement agreement and now desire to

resolve the remaining issues raised in this litigation, without further proceedings and without

admitting any fault or liability;

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersigned, that

        1.       The above-referenced action is hereby dismissed with prejudice; and
      Case 1:17-cv-08885-GBD-GWG Document 36-1 Filed 07/12/19 Page 2 of 2




        2.             Notwithstanding the dismissal of this action in accordance with this agreement,

the District Court shall continue to retain jurisdiction over this action for the purpose of

enforcing the terms of the settlement agreement reached between the parties and set forth in the

Stipulation of Settlement executed by the parties in this matter.


Dated: Ne)V York, New York
        ______
       Ot-            , 2019


Steven Gonzalez                                                     ZACHARY W. CARTER
Plaintiff Pro Se                                                    Corporation Counsel of the
400 East 30th Street                                                   City of New York
New York, New York 10016                                            Attorneyfor Defendanf
                                                                    100 Church Street, 3rd Floor
                                                                    New Yo ·k, ..   7'r;,  l 0007 . ..,
By:   -»»
             Cx:::t<'rf/SJJ..//
             _ _ __..,..,,wv.__. .... - _ [ \ _ , ~ ,   - -
                                                              By:   -----·1-'~-~~--
      Steven Gonzalez
      Plainttff Pro Sc                                              Assistant Corporation Counsel

                                                                    SO ORDERED:




                                                                    L
                                                                          ~E         §~!Jrr.&-
                                                                        TED STA TES DISTRICT JUDGE

                                                                    DatedtJOL 1 5 2019        , 2019




                                                              2
